Citation Nr: 0606286	
Decision Date: 03/03/06    Archive Date: 03/14/06	

DOCKET NO.  03-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an increased (compensable) rating for 
ulcerative colitis. 

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
May 1976 to October 1992, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  

In September 2004, the Board returned the case to the RO for 
additional development with respect to the issues set forth 
on the title page of this decision, and denied an increased 
evaluation for the veteran's mitral valve prolapse.  Since 
the September 2004 BVA decision represented a final decision 
with respect to the issue of the evaluation for the mitral 
valve prolapse, that issue is no longer before the Board.  
The case was subsequently returned to the Board for further 
appellate review.


REMAND

A preliminary review of the record after the case was 
returned to the Board discloses that not all of the requested 
development was accomplished.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

With respect to the veteran's claim for service connection 
for PTSD, the Board requested that the RO obtain and 
associate with the claims file the veteran's service 
personnel records.  However, the only records obtained were 
performance reports pertaining to the veteran.  While these 
records are clearly pertinent to the veteran's claim, and 
given the response of the records depository, the veteran's 
AF Form 7 (Airman Military Record) should have been included 
with the performance report records that were obtained.  
While the RO did request pages from the veteran's personnel 
file showing units of assignment and dates of assignment, but 
the performance reports contain limited information with 
respect to those matters.  This is significant in the 
veteran's claim because she has related that she went to "MPI 
school" at Fort McClellan for additional training in major 
crimes, information that would be reflected on the AF Form 7.  
Therefore, the development requested by the Board when the 
case was returned to the RO in September 2004 was not 
accomplished and remains to be accomplished.

With respect to the stressful incidents the veteran reports 
she was exposed to during service, she has related that 
following the death of her son in December 1979 she was 
investigated by the Air Force Office of Special Investigation 
(AFOSI) and that after being cleared in that investigation 
she was assigned to investigate cases involving crimes 
against children.  Since the investigation by the AFOSI was 
specifically mentioned in the November 2000 opinion submitted 
in support of her claim as apparently contributing to the 
stressful incident, the Board is of the opinion that an 
attempt should be made to obtain any AFOSI investigation 
report concerning the death of the veteran's son.  

In addition, there is an indication from the available 
service medical records that there may be additional service 
medical records that have not been obtained.  The appellant 
has submitted copies of available service medical records 
regarding visits to the mental health clinic during service, 
but it appears that many of those records pertained to family 
problems regarding a 7-year-old.  There is, however, an entry 
dated in February 1980 which indicates that the veteran was 
administered psychological testing.  Since the results of 
that psychological testing are not associated with the other 
service medical records, this raises a possibility that there 
may be other mental health clinic records pertaining to the 
veteran that have not been obtained.  

Therefore, an additional attempt to obtain service medical 
records, specifically mental health clinic records, should be 
attempted.  

As for the examinations requested by the Board, the Board 
requested that the psychiatric examination be conducted by a 
physician, yet the examination was conducted by a staff 
psychologist.  As for the gastrointestinal examination, the 
examiner indicated that no medical records or the claims file 
were provided for the examination, despite the Board's 
request that the veteran's claims file be made available to 
the examiner for review.  Such is a violation of the Stegall 
ruling, as above.  See also Shipwash v. Brown, 8 Vet.App. 
218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

Consequently, additional VA examinations are needed.  Lastly, 
since the veteran receives VA medical care it is likely that 
there are additional pertinent medical records available that 
should be obtained since the case is being returned to the RO 
for additional development. 

Because the resolution of the remanded issues would clearly 
have an impact upon the veteran's combined service-connected 
disability ratings, her claim for a total disability rating 
based upon individual unemployability will be readjudicated 
upon completion of the directed development.

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on her part is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
inquire whether she has received 
psychiatric or gastrointestinal treatment 
since May 2004.  If the veteran indicates 
that she has received such treatment, the 
RO should obtain and associate those 
records with the claims file.



2.  The RO should obtain and associate 
with the claims file personnel records 
pertaining to the veteran, specifically 
her AF Form 7 (Airman Military Record).  
The RO should also attempt to obtain a 
copy of any investigative report 
generated by the Air Force Office of 
Special Investigation concerning the 
death of the veteran's son in December 
1979.  The RO should also request a 
search for additional medical records 
pertaining to the veteran, specifically 
requesting mental health clinic records.

3.  After the development requested in 
the second paragraph has been completed, 
the RO should prepare a report detailing 
the nature of any stressor that is 
determined to be established by the 
record.  If no stressor has been 
verified, the RO should so state in it's 
report and associate that report with the 
claims file.

4.  After the development requested in 
the first two paragraphs has been 
completed, the veteran should be afforded 
a psychiatric examination by a 
psychiatrist to determine the nature and 
etiology of all psychiatric disorders 
that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary should be accomplished.  
Regarding the claim for service 
connection for PTSD, the RO must provide 
the examiner with the summary of any 
stressor described above, and the 
examiner should be instructed that only 
those events may be considered for 
purposes of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should determine whether the 
diagnostic criteria to support a 
diagnosis have been satisfied, and the 
examiner should specifically discuss 
criteria "A" pertaining to the traumatic 
event for a diagnosis of PTSD contained 
in the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established by the RO.  The 
examiner should also offer comments as to 
whether any other psychiatric disorder 
diagnosed following the examination, if 
any, is casually or etiologically related 
to service.  Lastly, the examiner should 
comment on the degree of impairment 
caused by the veteran's psychiatric 
symptomatology that is felt to be related 
to service in terms of her ability to 
obtain and maintain substantially gainful 
employment. A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principals involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

5.  The veteran's claims file should be 
referred to the examiner who performed 
the April 2005 gastrointestinal 
examination for further review and 
comment, if that examiner is still 
available.  (If that examiner is not 
available, the veteran's claims file 
should be referred to another appropriate 
physician for review and comment.)  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records of 
gastrointestinal treatment and offer 
comments and an opinion as to the 
severity of the veteran's ulcerative 
colitis.  The examiner is requested to 
express this opinion in terms of the 
criteria set forth in the Schedule of 
Ratings for digestive systems under 
Diagnostic Code 7323.  The examiner 
should indicate whether the veteran's 
disability can be considered moderate 
with infrequent exacerbations; moderately 
severe with frequent exacerbations; or 
severe with numerous attacks a year and 
malnutrition and held on only fair during 
remissions.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principals involved would be of 
considerable assistance to the Board.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

